Citation Nr: 1625645	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected lower extremity disabilities.

2.  Entitlement to service connection for arthritis of the knees and ankles, to include as secondary to service-connected lower extremity disabilities.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of a left proximal femur stress fracture.

4.  Entitlement to an evaluation in excess of 30 percent for residuals of a right tibial shaft stress fracture.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard, with active duty service with the United States Army from November 2000 to April 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and October 2013 rating decisions by the Hartford, Connecticut, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2012 decision denied increased ratings for residuals of left and right leg stress fractures, as well as service connection for a low back disability.  The October 2013 

The Veteran testified at a hearing held before the undersigned at the RO in June 2014; a transcript of the testimony is associated with the claims file.  

When these matters were previously before the Board in March 2015 and November 2015, they were remanded for additional development.

The most recent evidence of record indicates that the Veteran continues to work full-time as a social worker, and so no claim for a finding of total disability based on individual unemployability (TDIU) is inferred as part of the claims for increase at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the additional delay, remand is again required to ensure that a complete and correct record is available for review.

The Veteran is currently serviced-connected for residuals of stress fractures of the left femur and right tibia.  Both disabilities are rated under Diagnostic Code 5262, for impairment of the tibia and fibula, with consideration given to disability of the knees and ankles.  While it would appear that for the left leg, rating under Code 5255, for impairment of the femur, is more appropriate, based on the anatomical location of the in-service injury, the RO determined in the September 2002 rating decision granting service connection that rating by analogy to Code 5262 was more appropriate given the current manifestations of ankle and, later, knee, disabilities.  38 C.F.R. § 4.20.

However, the Veteran has also claimed service connection for separate arthritis disabilities of the knee and ankle joints as secondary to the stress fractures.  It is unclear to the Board whether the claimed conditions, initially characterized as arthralgias, or pain, are in fact already service connected as part of the stress fracture residuals.  Several VA examinations have been secured, but unfortunately such are not adequate; the opinions offered lack clear rationales, merely stating that there is "no evidence" without addressing relevant lay testimony or medical evidence of in-service ankle complaints, or adequately distinguishing current problems from those already service-connected.

On remand, a new examination of the ankles is required, with a nexus opinion.  It is only when the current disabilities and their respective manifestations are clearly identified and delineated that an adjudicator can properly determine which impairments are related to service, and how they may be compensated.  For example, it is possible that knee and ankle conditions could be separately evaluated, or that some portion of functional impairment can be associated purely with nonservice-connected conditions.

A new examination for the low back is also required, along with a nexus opinion.  As with the legs, the examiner merely stated that there was no evidence in support of a connection between service or service-connected disabilities and current back problems, without adequate discussion of a rationale showing weighing and consideration of relevant evidence of record, such as lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Joints examination; the entirety of the record must be reviewed in conjunction with the examination.  

The examiner must identify all current disabilities and conditions of the ankles, knees, and hips. 

The examiner must clearly state which current manifestations are residuals of in-service stress fractures of the left femur and right tibia.  The examiner must also clearly identify those conditions which can be disassociated from the in-service injuries.  

In such discussions, the examiner should address whether currently diagnosed arthritic changes of the knees and/or ankles represent advancement of the already service-connected disability, or are a separate disability entity.  If a separate condition, the examiner must opine as to whether such is at least as likely as not (probability of 50 percent or more ) had its onset in service or is otherwise related to service or was caused or aggravated or a service-connected disability.  A clear rationale is required which accounts for lay statements regarding continuity, in-service complaints, and post-service reports of altered gait, as well as any other relevant evidence identified by the examiner.

2.  Schedule the Veteran for a VA Spine examination; the entirety of the record must be reviewed in conjunction with the examination.  

The examiner must identify all current conditions of the low back, and must opine as to whether any such at least as likely as not (a probability of 50 percent or more) had its onset in service or is otherwise related to service or was caused or aggravated by a service-connected disability.  A clear rationale is required which accounts for lay statements regarding continuity, any in-service complaints, and post-service reports of altered gait or similar "wear and tear," as well as any other relevant evidence identified by the examiner.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include determining if the new benefit sought with regard to the knees and ankles has in fact already been awarded.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




